 


109 HR 3739 IH: Drug Courts Improvement Act of 2005
U.S. House of Representatives
2005-09-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3739 
IN THE HOUSE OF REPRESENTATIVES 
 
September 13, 2005 
Mr. Boozman (for himself and Mr. Souder) introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To amend the Omnibus Crime Control and Safe Streets Act of 1968 to improve the Department of Justice drug court grant program, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Drug Courts Improvement Act of 2005. 
2.Improvements to Department of Justice drug court grant programSection 2951 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797u) is amended by adding at the end the following new subsections: 
 
(c)Mandatory drug testing and mandatory sanctions 
(1)Mandatory testingGrant amounts under this part may be used for a drug court only if the drug court has mandatory periodic testing as described in subsection (a)(3)(A). The Attorney General shall, by prescribing guidelines or regulations, specify standards for the testing. The standards— 
(A)shall ensure that— 
(i)each participant is tested for every controlled substance or addictive substance that the participant has been known to abuse, and for every other commonly used controlled substance or addictive substance; and 
(ii)the testing is as accurate as practicable; and 
(B)may specify the regularity of the testing. 
(2)Mandatory sanctionsGrant amounts under this part may be used for a drug court only if the drug court imposes immediate and dramatic punitive sanctions, therapeutic measures, or both whenever a participant fails a drug test. Such sanctions and measures may include, but are not limited to, one or more of the following: 
(A)Incarceration. 
(B)Detoxification treatment. 
(C)Residential treatment. 
(D)Increased time in program. 
(E)Termination from the program. 
(F)Increased drug screening requirements. 
(G)Increased court appearances. 
(H)Increased counseling. 
(I)Increased supervision. 
(J)Electronic monitoring. 
(K)In-home restriction. 
(L)Community service. 
(M)Family counseling. 
(N)Anger management classes. 
(O)Public apology (in written form, verbal form, or both). 
(d)Hearings in public placesGrant amounts under this part may be used by a drug court to carry out programs under which the court holds hearings in public places such as schools. Under such a program, the grant amounts may be used for expenses such as audio visual equipment, costs associated with televising or broadcasting court proceedings, security, educational supplies, and portable equipment. For each fiscal year, the Attorney General shall set aside a portion of the amounts made available for that fiscal year for programs under this subsection.. 
 
